El Juez Peesidente Seño® del Toko,
emitió la opinión del tribunal.
El único error que señala la parte apelante en su alegato es el de que la corte erró al dictar sentencia excluyendo de las costas los honorarios de abogado.
De los autos aparece que este pleito se inició en 1929 contra Antonio Molini en cobro de $680.16 procedentes de inte-reses de cierta obligación del demandado para con el de-mandante. Luego se radicó una demanda enmendada ha-ciendo parte a la esposa y fiadora del demandado. Se dictó sentencia por rebeldía que fue anulada, abriéndose el caso de nuevo. Contestó la esposa. Se señaló día para la vista. Y en ese estado el procedimiento, desistió el demandante. La corte dictó sentencia teniéndolo por desistido y decretando el archivo del caso “con las costas a dicha parte demandante, pero sin que las mismas incluyan honorarios de abogado.”
Pidieron reconsideración los demandados y la corte oyó a ambas partes. En la audiencia la demandante presentó evidencia consistente en el récord del caso civil No. 5248 ini-ciado en 1930 por el propio demandante en contra de los de-mandados y en el cual se reclaman no sólo los intereses si que también el principal de la obligación de que se trata. Juzgando las circunstancias concurrentes, la corte ratificó su criterio y declaró sin lugar la petición.
Sostiene la parte demandada y apelante que la corte debió haber impuesto las costas incluyendo honorarios de abogado por mandato imperativo de la ley, y para el caso de que se estimara que la corte tenía jurisdicción para ex-cluir los honorarios de las costas, alega que abusó de su discreción al excluirlos en este caso.
Examinando la ley y la jurisprudencia aplicables, esta *896corte en el caso de McEvoy v. Nadal Lugo, 34 D.P.R. 634, re-solvió que:
“N'o obstante lo amplio de esa jurisprudencia, entendemos que está en vigor la disposición del art. 192 del Código de Enjuicia-miento Civil que dejamos transcrita. La mente del tribunal estuvo fija en pleitos o procedimientos decididos a virtud de sus méritos o en los que hubo contienda. En cuanto al desistimiento, es una con-dición que impone la ley que puede y debe subsistir.
"Ahora bien, atendidos la letra y el espíritu de las nuevas leyes sobre la materia, creemos que si bien la corte de distrito carece de discreción en el caso de que se trata en cuanto a la imposición de las costas, la tiene para comprender o n'o en ellas los honorarios de abogado y para graduar su cuantía.”
Lo resuelto sostiene la sentencia apelada. La parte ape-lante impugna la doctrina del caso de McEvoy, supra, pero sus argumentos no nos convencen de que la razón le asista.
Tampoco creemos que la parte apelante lia demostrado el abuso de discreción que imputa al tribunal sentenciador. Los hechos demuestran que no se trataba de un desistimiento arbitrario. A virtud del segundo pleito, llegó a ser innecesario el primero. En el segundo puede la parte demandada, si la razón le asiste, obtener el pleno reconocimiento de su derecho con imposición de costas con honorarios al demandante.

Debe confirmarse la sentencia recurrida.